Citation Nr: 0731301	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  04-39 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether the veteran filed a timely substantive appeal 
regarding his claim involving increased evaluations for 
disabilities involving the left shoulder, the left knee, the 
right shoulder, and the lower back.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from September 1981 to 
February 1985, and from July 1986 to April 2003.  The veteran 
also had over thirteen months of inactive duty service.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a letter decision of June 2004 of the Detroit, 
Michigan, Regional Office (RO), of the Department of Veterans 
Affairs (VA).  The RO determined that the veteran had not 
submitted a timely substantive appeal following the issuance 
of a rating decision of March 2003.  


FINDINGS OF FACT

1.  On March 24, 2003, the RO issued a rating decision that 
granted service connection for disabilities involving the 
left shoulder, the left knee, the right shoulder, and the 
lower back.  

2.  The March 24, 2003, rating decision assigned disability 
evaluations for the conditions listed above.  

3.  The veteran filed a Notice of Disagreement (NOD) in June 
2003, and the RO mailed a Statement of the Case (SOC) to the 
veteran on or about October 8, 2003.  

4.  The veteran's representative submitted the veteran's 
substantive appeal via facsimile on May 25, 2004.

5.  The veteran's substantive appeal for his claim was not 
filed within the one year period from the date of mailing of 
the notification of the determination being appealed or 
within 60 days from the date of the issuance of the SOC.  




CONCLUSION OF LAW

The veteran did not submit a timely substantive appeal 
following the March 24, 2003, RO rating determination.  38 
U.S.C.A. §§ 7105, 7108 (West 2002); 38 C.F.R. §§ 20.200, 
20.202, 20.302, 20.303, 20.304, 20.305, 20.306 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 to 5107 (West 2002 & Supp. 
2006)) are not applicable to this claim on appeal because the 
appeal turns on a matter of law and not the underlying facts 
or development of the facts.  See Manning v. Principi, 16 
Vet. App. 534, 542 (2002).  The United States Court of 
Appeals for Veterans Claims (Court) found in Manning that the 
VCAA can have no effect on appeals that are decided on an 
interpretation of the law as opposed to a determination based 
on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela 
Cruz v. Prinicipi, 15 Vet. App. 143 (2001).  Consequently, 
the Board is not required to address the RO's efforts to 
comply with the VCAA with respect to the issue on appeal.  

While the veteran was completing his last year of active 
duty, he submitted a claim for benefits.  The veteran 
underwent medical examinations and those exam results were 
forwarded to the RO.  The RO then reviewed the results along 
with the veteran's service medical records and in March 2003, 
the RO issued a rating decision.  In the rating action, the 
RO granted service connection for disabilities of the left 
shoulder, left knee, right shoulder, and lower back.  
Disability ratings were assigned and the veteran was given 
notice of the March 24, 2003, rating decision.

Subsequently the veteran submitted an NOD.  The NOD was dated 
June 14, 2003, and it was received by the RO on June 18, 
2003.  The RO responded with the issuance of an SOC.  That 
SOC was dated October 8, 2003.  In the SOC, the veteran was 
told the following:

You must file your appeal with this 
office within 60 days from the date of 
this letter or within the remainder, if 
any, of the one-year period from the date 
of the letter notifying you of the action 
that you have appealed.  If we do not 
hear from you within this period, we will 
close your case.  If you need more time 
to file your appeal, you should request 
more time before the time limit for 
filing your appeal expires. . . . 

On May 25, 2004, the veteran's accredited representative 
facsimiled to the RO the veteran's VA Form 9, Appeal to Board 
of Veterans' Appeals.  The representative's cover letter was 
date-stamped May 25, 2004; the veteran's appeal, on two 
separate pages, was also date-stamped May 25, 2004.  

Following receipt of the facsimile, the RO notified the 
veteran that the veteran's VA Form 9 had not been received 
within the allotted time period.  In other words, the RO 
informed the veteran that the veteran's VA Form 9 was not 
timely filed because the period for perfecting his appeal had 
elapsed on May 23, 2004.

The veteran contends that his VA Form 9 should be considered 
timely because he reportedly provided it to his accredited 
representative in June 2003.  He further maintains that it 
was not his "fault" that the representative held onto the 
VA Form 9 until May 2004, and that he should not be penalized 
for the representative's action.

Pursuant to 38 U.S.C.A. § 7105(a) (West 2002), a request for 
appellate review by the Board of a decision by the RO is 
initiated by the submission of an NOD and completed by a 
substantive appeal after an SOC has been furnished.  See 38 
C.F.R. § 20.200 (2006).  A substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals", or correspondence containing the necessary 
information.  If the SOC and any prior Supplemental 
Statements of the Case (SSOC) addressed several issues, the 
Substantive Appeal must either indicate that an appeal was 
being perfected as to all of those issues or must 
specifically identify the issues being appealed.  The 
Substantive Appeal should set out specific arguments relating 
to errors of fact or law made by the agency of original 
jurisdiction in reaching the determination being appealed.  
Proper completion and filing of a Substantive Appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.202 (2006).

Under 38 U.S.C.A. § 7105(d)(3) (West 2002), the 60-day period 
may be extended for a reasonable period on request for good 
cause shown.  In general, time limits within which claimants 
or beneficiaries are required to act to perfect a claim or 
challenge an adverse VA decision may be extended for good 
cause shown.  Where an extension is requested after 
expiration of a time limit, the action required of the 
claimant or beneficiary must be taken concurrent with or 
prior to the filing of a request for extension of the time 
limit, and good cause must be shown as to why the required 
action could not have been taken during the original time 
period and could not have been taken sooner than it was.  38 
C.F.R. § 3.109(b) (2007).

A request for an extension of the 60-day period for filing a 
Substantive Appeal, or the 60-day period for responding to an 
SSOC when such a response is required, must be in writing and 
must be made prior to expiration of the time limit for filing 
the Substantive Appeal or the response to the SOC.  The 
request for extension must be filed with the VA office from 
which the claimant received notice of the determination being 
appealed, unless notice has been received that the applicable 
records have been transferred to another VA office.  38 
C.F.R. § 20.303 (2006).

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the formality of perfecting an appeal to 
the Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  When an appellant fails 
to file a timely appeal, and does not request an extension of 
time in writing before the expiration of time for the filing 
of the substantive appeal, he or she is statutorily barred 
from appealing the decision of the agency of original 
jurisdiction.  Roy v. Brown, 5 Vet. App. 554, 556 (1993).  An 
application for review on appeal shall not be entertained by 
the Board unless it is in conformity with the provisions set 
forth above.  38 U.S.C.A. § 7108 (West 2002).  Under 38 
U.S.C.A. § 7105(d)(3) (West 2002), questions as to timeliness 
or adequacy of response shall be determined by the Board.  
Based upon the evidence of record, the Board finds that the 
veteran failed to perfect his appeal as to the claim of 
entitlement to increased ratings for four disabilities.  

As noted previously, an appeal must be perfected within one 
year of the date of notice of the initial rating or within 60 
days of the issuance of a SOC, whichever period ends later.  
One year from the date of notice of the initial rating 
decision in this case, was May 23, 2004, or May 24, 2004 if 
the Board recognizes Leap Year.  Sixty days from the date of 
issuance of the SOC, which was dated October 8, 2003, was 
December 7, 2003.  The veteran never submitted a request for 
extension.  

The representative asserts that the facsimile should be 
considered timely because of the five-day postmark rule.  
Without evidence that the document was mailed through the 
United States Postal Service, the five-day postmark 
presumption under 38 C.F.R. § 20.305(a) (2006) does not 
apply.  In other words, if the veteran or his representative 
had mailed the document, then the five-day postmark 
presumption would apply and the Substantive Appeal would have 
still been considered timely even if it was received on May 
28, 2004.  However, because the veteran and/or his 
representative electronically sent the documents, the five-
day postmark presumption does not apply.  

The Board would add that the veteran has insinuated that 
since he reportedly gave the Substantive Appeal to his 
accredited representative in June 2003, such a submission 
should be enough for VA purposes.  Although the veteran's 
representative is located in the same building as the RO, the 
representative is not an agent of VA.  Receipt by the 
representative of the veteran's Substantive Appeal does not 
constitute its receipt by VA.  The possibility that the 
veteran's Substantive Appeal was in the possession of the 
representative within the one year window is not relevant.  

Regulations provide that a substantive appeal consists of a 
properly completed VA Form 9, "Appeal to Board of Veterans' 
Appeals," or correspondence containing the necessary 
information.  38 C.F.R. § 20.202 (2006).  Section 20.202 
states specifically that "[p]roper completion and filing of 
a [s]ubstantive [a]ppeal are the last actions the veteran 
needs to take to perfect an appeal."  Id.  If there is a 
failure to comply with the law or regulations, it is 
incumbent on the Board to reject the application for review 
on appeal.  38 U.S.C.A. §§ 7105(d)(5), 7108 (West 2002).

In the absence of a timely filed substantive appeal, the 
petition for appellate review as to the claim for entitlement 
to an increased ratings for disabilities of the right and 
left shoulder, the left knee, and the lower back is rejected 
in accordance with 38 U.S.C.A. § 7108 (West 2002).  Further, 
in the absence of a timely appeal, the March 2003 decision is 
final.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993); see 
Roy v. Brown, 5 Vet. App. 554 (1993).


ORDER

The March 24, 2003, rating decision was not timely appealed, 
and the appeal as to this issue is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


